 1   ROB BONTA, State Bar No. 202668
     Attorney General of California
 2   JAY M. GOLDMAN, State Bar No. 168141
     Supervising Deputy Attorney General
 3   KYLE A. LEWIS, State Bar No. 201041
     Deputy Attorney General
 4    455 Golden Gate Avenue, Suite 11000
      San Francisco, CA 94102-7004
 5    Telephone: (415) 510-3585
      Fax: (415) 703-5843
 6    E-mail: Kyle.Lewis@doj.ca.gov
     Attorneys for Defendants
 7   R. Burton and M. Dominguez
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                       SACRAMENTO DIVISION
11

12
     NICOLE LYNN LOWE, et al.,                              2:20-cv-01997-JAM-DMC
13
                                            Plaintiffs, STIPULATION AND ORDER
14                                                      EXTENDING TIME FOR DEFENDANTS
                    v.                                  BURTON AND DOMINGUEZ TO
15                                                      RESPOND TO FIRST AMENDED
                                                        COMPLAINT FOLLOWING MEET AND
16   COUNTY OF BUTTE, et al.,                           CONFER
17                                        Defendants.
18

19         Plaintiffs Nicole Lynn Lowe, et al., and Defendants R. Burton and M. Dominguez hereby
20   stipulate and agree that, due to an unexpected personal matter that will delay the parties’ meet and
21   confer efforts, the time in which these Defendants may file a responsive pleading to Plaintiffs’
22   First Amended Complaint, presently due on July 1, 2021 by order of this Court (ECF No. 40), be
23   extended by 20 days, until July 21, 2021. The parties request that the Court grant this stipulation
24   and permit Defendants to respond to the First Amended Complaint by that date, if necessary.
25         Following the Court’s ruling on a motion to dismiss the initial complaint, Plaintiffs filed a
26   First Amended Complaint on May 27, 2021. (ECF No. 34.) Due to Defendants Burton and
27   Dominguez’s counsel’s work on other matters, Defendants and Plaintiffs requested additional
28
                                                        1
        Stip. & Order Extend. Time Defs. Respond First Am. Compl. After Meet & Confer (2:20-cv-01997-JAM-DMC)
 1   time so that the parties could meet and confer regarding issues that Defendants had identified as
 2   the subject of a possible motion to dismiss. (ECF No. 39.) After the Court granted that request,
 3   the parties had a meaningful discussion regarding the amended complaint and other issues in the
 4   case on June 24. Defendants’ counsel thereafter sent correspondence to Plaintiffs’ counsel
 5   regarding potential deficiencies in the complaint and invited further discussion on issues in the
 6   interests of avoiding motions work. Unfortunately, Plaintiffs’ counsel had a death in the family
 7   over the past weekend and has not been able to review Defendants’ correspondence or formulate
 8   a response to the issues raised. Counsel agree that these issues should be discussed further, and
 9   given the family matter that must be addressed by Plaintiffs’ counsel in the immediate future, an
10   extension of 20 days for Defendants to respond to the amended complaint is warranted so that
11   counsel can assess and possibly resolve some of the identified issues short of motions work. The
12   parties anticipate that this will be the final extension for Defendants Burton and Dominguez to
13   respond to the complaint.
14

15   Dated: June 30, 2021                                   /s/ Alexis Galindo (as authorized on June 30,
16                                                          2021)
                                                            CURD GALINDO & SMITH LLP
17                                                          ALEXIS GALINDO
                                                            Attorneys for Plaintiffs
18

19   Dated: June 30, 2021                                   /s/ Kyle A. Lewis
20                                                          OFFICE OF THE ATTORNEY GENERAL
                                                            KYLE A. LEWIS
21                                                          Deputy Attorney General
                                                            Attorneys for Defendants
22                                                          R. Burton and M. Dominguez

23

24

25

26

27

28
                                                       2
        Stip. & Order Extend. Time Defs. Respond First Am. Compl. After Meet & Confer (2:20-cv-01997-JAM-DMC)
 1                                                 ORDER
 2         Good cause appearing, the parties’ stipulation is GRANTED. The time for Defendants
 3   Burton and Dominquez to respond to Plaintiffs’ First Amended Complaint is extended by 20 days
 4   until July 21, 2021.
 5

 6   DATED: July 1, 2021                               /s/ John A. Mendez
 7                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
        Stip. & Order Extend. Time Defs. Respond First Am. Compl. After Meet & Confer (2:20-cv-01997-JAM-DMC)
